DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (Claims 1-11 and 14-16) in the reply filed on 02/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the receiving spaces" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
14 recites the limitation "the stator teeth" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 6, 11 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horng et al. (US 2018/0062473 A1).
RE claim 1, Horng teaches a stator 2 of an electrical machine (motor, see Fig.4 and ¶ 28), the stator 2 having a pole housing 1 with an inner wall and the stator 2 having winding carriers 21A that are contiguous with the inner wall (Fig.4) and that carry electrical coils 23, wherein the winding carriers 21A have a stator tooth 214, which is formed on a yoke element 215 that is radially contiguous (the term “contiguous can be interpreted as bordering either by touching or in close proximity although not in contact according to Oxford English Dictionary) with the inner wall (of housing 1a), and arranged on the winding carrier 21A is an insulation mask 22, which insulates an electrical coil 23 with respect to the winding carrier 21A (Fig.4 and ¶ 32), and the insulation mask 22 extends axially (Fig.4), with an axial extension 221, beyond the yoke 

RE claim 5/1, Horng teaches the stator is composed of a plurality of individually produced winding carrier segments 21A, which each have separately realized insulation masks 22 (Fig.3).

RE claim 6/1, Horng teaches the shoulder 223 extends only over an angular range of a winding-carrier segment 21A, and the shoulder 223 is interrupted in the circumferential direction between two winding-carrier segments 21A (see Fig.3 for shoulders 223 are separated from each other between adjacent segments 21A).

RE claim 11/1, Horng teaches an axially open side (OS) of the pole housing 1a is closed off by an electronics housing 1b, wherein the receiving spaces (RS) are arranged on a side of the pole housing that is opposite the electronics housing 1b (see annotated Fig.4 below).  
[AltContent: textbox (Receiving spaces (RS))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Open side (OS))]
    PNG
    media_image1.png
    900
    729
    media_image1.png
    Greyscale


RE claim 15/1, Horng teaches the shoulder 223 extends only over an angular range of a winding-carrier segment 21A, and the shoulder 223 is interrupted in the circumferential direction (2) between two winding-carrier segments 21, as a result of which a gap (see annotated Fig.3 below)) is formed in the shoulder 223.
[AltContent: textbox (A gap is formed because shoulder 223 is interrupted in the circumferential direction.)][AltContent: arrow]
    PNG
    media_image2.png
    762
    644
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Horng et al. (US 20180062473 A1).
RE claim 14/1, Horng has been discussed above. Horng further teaches the stator is composed of a plurality of individually produced winding carrier segments 21A, which each have separately realized insulation masks 22, which are arranged axially 
The limitation “pushed” has been interpreted as product-by-process limitation. Horng disclosed the implied product but does not specifically teaches the process of pushing. However, such limitation was not given patentable weight because product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. It has been held that: "[E]ven though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product .

Allowable Subject Matter
Claims 2-4, 7-10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 2/1, the prior-art does not teach, inter alia, the circumferential shoulder closes off a receiving space for shavings and fragments, which extends axially between the shoulder and an end face of the yoke element that extends in the circumferential direction.
Claims 3, 7-10 and 16 are allowable for their dependency on claim 2.
RE claim 4/1, the prior-art does not teach, inter alia, the shoulder is arranged only on an axial side of the insulation mask on which the electrical oils the electrical coils do not have free connection wires for interconnecting the coils.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS TRUONG/Primary Examiner, Art Unit 2834